DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 12/13/2021.
Claims 1-20 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200033888 A1) in view of Dammar (U.S. Pub. No. 20040251377 A1).
Regarding claim 1, Han teaches,
A system for determining positional information of a rotorcraft (Apparatus, method and storage medium associated with UAV position estimation [0011]), the system comprising:
a central controller (a flight controller [0011]); and
a first sensor unit… in communication with the central controller (Sensors 354, Fig. 3), wherein the first sensor unit includes:
one or more first receivers configured to receive signals from a remote transmission source (a transmitter-receiver arrangement to transmit and receive communication signals [0011]);
a processor (flight controller 301 may be implemented with hardware/software combination… hardware 304 may include processor 332 [0033]) configured to determine a bearing of the rotorcraft relative to the remote transmission source based in part on the signals received from the remote transmission source (Software 302 may include e.g., positon control module 322, position estimation module 324 and position fusion module 326… position fusion module 326 may be configured to refine the nominal estimation of the position of UAV 102*, taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources); and
a transmitter configured to transmit the bearing of the rotorcraft to [[a]] the central controller of the rotorcraft (a transmitter-receiver arrangement to transmit and receive communication signals, including receipt of global absolute positioning system (APS) signals from one or more APS sensors [0011] Examiner notes that the APS sensors can be onboard GPS receivers and the transmitter-receiver 346 arrangement is in communication with the flight controller 301).
However, Han does not teach that the first sensor unit is mounted to a first propeller assembly of the rotorcraft. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
sensor unit is mounted to a first propeller assembly of the rotorcraft (the whole aircraft 10 rotates as it flies [0025] Examiner states that it would be obvious to move the already rotating sensors of Dammar onto the propellers of the UAV of Han)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by utilizing directional sensors on a rotating (propeller) assembly as taught by Dammar. One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using a directional antenna system with increased sampling rate and fidelity.
Regarding claim 2
The system of claim 1,
… the transmitter is configured to transmit the… information to the central controller (a transmitter-receiver arrangement to transmit and receive communication signals, including receipt of global absolute positioning system (APS) signals from one or more APS sensors [0011] Examiner notes that the APS sensors can be onboard GPS receivers and the transmitter-receiver 346 arrangement is in communication with the flight controller 301).
Han does not teach the signals received from the remote transmission source include embedded information. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
wherein the signals received from the remote transmission source include embedded information (the information in the relatively rapidly varying pulse width modulated signal generates control data 35. The control data contains information about the desired pitch, roll, yaw and altitude of the rotorcraft. [0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing embedded signal information as taught by Dammar. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quantity of information that can be sent within signals and reduce bandwidth used.
Regarding claim 3, Han teaches,
The system of claim 2, 
wherein the central controller is configured to control navigation of the rotorcraft based at least in part on the determined bearing (a flight controller… to control at least the one or more motors or engines to provide propulsive force to navigate the UAV, based at least in part on the APS and relative positioning signals [0011])… and at least in part on the received embedded information (Examiner notes that as modified above, the embedded signals contain navigation information [0055])
Regarding claim 12, Han teaches,
The system of claim 1, 
wherein the remote transmission source comprises another rotorcraft (taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033]).
Regarding claim 13, Han teaches,
A method for determining positional information of a rotorcraft (Apparatus, method and storage medium associated with UAV position estimation [0011]), the method comprising: 
receiving, by a first sensor unit (a transmitter-receiver arrangement to transmit and receive communication signals [0011])… signals transmitted from a remote transmission source (taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033]); 
determining, by a processor of the first sensor unit (flight controller 301 may be implemented with hardware/software combination… hardware 304 may include processor 332 [0033]), a bearing of the rotorcraft relative to the remote transmission source based in part on the signals received from the remote (Software 302 may include e.g., positon control module 322, position estimation module 324 and position fusion module 326… position fusion module 326 may be configured to refine the nominal estimation of the position of UAV 102*, taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources); and 
transmitting, by a transmitter of the first sensor unit, the bearing of the rotorcraft to a central controller of the rotorcraft (a transmitter-receiver arrangement to transmit and receive communication signals, including receipt of global absolute positioning system (APS) signals from one or more APS sensors [0011] Examiner notes that the APS sensors can be onboard GPS receivers and the transmitter-receiver 346 arrangement is in communication with the flight controller 301).
However, Han does not teach that the first sensor unit is mounted to a first propeller assembly of the rotorcraft. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
sensor unit is mounted to a first propeller assembly of the rotorcraft (the whole aircraft 10 rotates as it flies [0025] Examiner states that it would be obvious to move the already rotating sensors of Dammar onto the propellers of the UAV of Han)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by utilizing directional sensors on a rotating (propeller) assembly as taught by Dammar. One of .
6.	Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200033888 A1) in view of Dammar (U.S. Pub. No. 20040251377 A1) in further view of Lee (U.S. Pub. No. 20110026364 A1).
Regarding Claim 4, Han and Dammar teach the system as detailed an claimed above with respect to claim 1.
Han does not teach that to determine the bearing the processor is configured to  determine a time at which a maximum intensity of the signals from the remote transmission source are received; and 2Atty. Dkt. No. 00100-0080-US determine an angular position of the first sensor unit at the time at which the maximum intensity of the signals from the remote transmission source are received. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein to determine the bearing the processor is configured to determine a time at which a maximum intensity of the signals from the remote transmission source are received (including a measurement unit to measure time of flights of ultrasonic signals received by an ultrasonic signal receiver, and received intensities of the ultrasonic signals [0010]); and
determine an angular position of the first sensor unit (The calculator may calculate the direction angles based on the distances, the received intensities… [0013]) at the time at which the maximum intensity of the signals from the remote transmission source are received (112 and 114 of FIG. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han and Dammar by implementing the positioning triangulation and signal intensity analysis taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve 3D position estimation.
Regarding claim 10, Han teaches 
The system of claim 1,
the processor is further configured to determine an elevation of the rotorcraft (position control module 322 may receive… current altitude data 404 [0046])
Han does not explicitly teach determining an elevation of the rotorcraft relative to the remote transmission source based on the signals received from the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
determining an elevation of the rotorcraft relative to the remote transmission source based on the signals received from the remote transmission source (FIG. 4, r1 and r2; an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dammar by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve 3D position estimation.
Regarding claim 14, Han teaches the method as claimed and detailed above with respect to claim 13.
Han does not teach determining, by the processor, an angular position of the first sensor unit, wherein the bearing of the rotorcraft is determined based in part on the angular position. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
determining, by the processor, an angular position of the first sensor unit (a calculator… to calculate direction angles of the ultrasonic signal receiver with respect to the ultrasonic signals [0010]), wherein the bearing of the rotorcraft is determined based in part on the angular position (an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dammar by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200033888 A1) in view of Dammar (U.S. Pub. No. 20040251377 A1) in further view of Lee (U.S. Pub. No. 20110026364 A1) in further view of Fang-yin (CN 204925150 U).
Regarding claim 5, Han does not teach a signal source mounted on a stationary portion of the rotorcraft; and one or more second receivers within the first sensor unit configured to receive signals from the signal source, wherein the processor is configured to determine the angular position based on the signals received from the signal source. However, Lee teaches on 
The system of claim 4, further comprising: 
one or more second receivers within the first sensor unit configured to receive signals from the signal source (received by an ultrasonic signal receiver [0010]), wherein the processor is configured to determine the angular position based on the signals received from the signal source (a calculator… to calculate direction angles of the ultrasonic signal receiver with respect to the ultrasonic signals [0010]).
Lee does not teach a signal source mounted on a stationary portion of the rotorcraft. However, Fang-yin teaches on a rotating speed meter, comprising,
a signal source mounted on a stationary portion of the rotorcraft (the infrared photoelectric switch is mounted below the blade [Abstract]); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dammar by implementing the signal source taught by Fang-yin. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Regarding claim 6, Han does not explicitly teach that the signal source comprises an infrared light emitting diode, a magnet, a switch, or an encoder However, Fang-yin teaches on a rotating speed meter, comprising,
The system of claim 5, 
wherein the signal source comprises an infrared light emitting diode, a magnet, a switch, or an encoder (an infrared photoelectric switch is set at the position located below the propeller blade on the machine arm [Abstract]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dammar by implementing the signal source taught by Fang-yin. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200033888 A1) in view of Dammar (U.S. Pub. No. 20040251377 A1) in further view of Dan (KR 100745088 B1).
Regarding claim 7, Han teaches,
The system of claim 1, further comprising 
a second sensor unit (one or more APS sensors [0011] Examiner notes that Han teaches on multiple sensors)… configured to receive the signals from the remote transmission source (Software 302 may include e.g., positon control module 322, position estimation module 324 and position fusion module 326… position fusion module 326 may be configured to refine the nominal estimation of the position of UAV 102*, taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources).
Han does not teach on sensors mounted to a second propeller assembly of the rotorcraft. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
[sensors] mounted to a second propeller assembly of the rotorcraft (the whole aircraft 10 rotates as it flies [0025] Examiner notes that it would be obvious to move the already rotating sensors of Dammar onto the first propeller of the UAV of Han and is also obvious to do the same with the second propeller of the UAV of Han)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Han by utilizing directional sensors on a rotating (propeller) assembly as taught by Dammar. One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using a directional antenna system with increased sampling rate and fidelity.
Han does not teach the second sensor unit (A first receiver and a second receiver for outputting a control signal page 3, [0001]) includes one or more second receivers. However, Dan teaches on an UAV control system with multiple receivers, comprising,
wherein the second sensor unit includes one or more second receivers (a second receiver page 3,  [0001])…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dammar by implementing the additional sensor units taught by Dan. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently operate the unmanned vehicle with minimized error.
9.	Claims 8-9, 11, and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200033888 A1) in view of Dammar (U.S. Pub. No. 20040251377 A1) in further view of Lee (U.S. Pub. No. 20110026364 A1) in further view of Dan (KR 100745088 B1).
Regarding claim 8, Han teaches,
The system of claim 7, wherein 
the one or more first receivers (a transmitter-receiver arrangement to transmit and receive communication signals [0011])…
Han does not explicitly teach wherein the one or more first devices are a known distance from the one or more second receivers, and where in the central controller is configured to: determine a first angle of the one or more first receivers relative to the remote transmission source, determine a second angle of the one or more second receivers relative to the remote transmission source, and determine a distance from the remote transmission source based on the first angle, the second angle, and the known distance. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein the one or more first devices are a known distance from the one or more second devices (predetermined distance [0049], FIG. 1, 112 and 114) and wherein the central controller (FIG. 1, 140) is configured to: 
determine a first angle of the one or more first receivers relative to the remote transmission source (FIG. 4, theta1);
determine a second angle of the one or more second receivers relative to the remote transmission source (FIG. 4, theta2); and
determine a distance from the remote transmission source based on the first angle, the second angle, and the known distance (FIG. 4, r1 and r2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by 
Examiner notes that Lee does not teach two receivers and a remote transmitter, however, the purpose of this reference is to teach calculating the distances between two devices mounted on the same body with known distance and a remote device. However, Dan does teach on two receivers (The first receiver (110) and the second receiver (115) [abstract]) and one remote transmitter (a terrestrial station (145) [abstract]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the additional sensor units taught by Dan. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently operate the unmanned vehicle with minimized error.
Regarding claim 9, Han teaches on the system as detailed and claimed above with respect to claim 8.
Han does not explicitly teach the first angle is determined based in part on a time at which the one or more first receivers receive a maximum intensity of the signals from the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
the first angle (FIG. 4, theta1) is determined based in part on a time at which the one or more first receivers receive a maximum intensity of the signals from the remote transmission source (there may be provided a 3D position estimation method, including measuring time of flights of ultrasonic signals received by an ultrasonic signal receiver, and received intensities of the ultrasonic signals [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation and signal intensity analysis taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the time to determine a 3D position estimation.
Regarding claim 11, Han, Dammar, Lee and Dan teach the system as detailed and claimed above with respect to claim 10.
Han does not explicitly teach the one or more first receivers configured to receive signals from the remote transmission source comprise a first receiver positioned at a first vertical angle relative to the remote transmission source and a second receiver positioned at a second vertical angle relative to the remote transmission source, and wherein the processor analyzes the signals received by the first receiver and the second receiver to determine the elevation of the rotorcraft relative to the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein the one or more first device configured to receive signals from the remote transmission source comprise a first device positioned at a first vertical angle relative to the remote transmission source (FIG. 4, theta1- Examiner notes the references in FIG. 2 to axis of vertical angles.) and a second device positioned at a second vertical angle relative to the remote transmission source (FIG. 4, theta2), and wherein the processor analyzes the signals received by the (FIG. 4, r1 and r2; an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase the specificity of the 3D position estimation.
Examiner notes that Lee does not teach two receivers and a remote transmitter, however, the purpose of this reference is to teach calculating the distances between two devices mounted on the same body with known distance and a remote device. However, Dan does teach on two receivers (The first receiver (110) and the second receiver (115) [abstract]) and one remote transmitter (a terrestrial station (145) [abstract]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the additional sensor units taught by Dan. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently operate the unmanned vehicle with minimized error.
Regarding claim 15, Han teaches,
The method of claim 13, further comprising: 4Atty. Dkt. No. 00100-0080-US 
receiving, by a… sensor unit… of the rotorcraft (a transmitter-receiver arrangement to transmit and receive communication signals [0011]), the signals transmitted from the remote transmission source (taking into account the relative positioning wireless signal (e.g., WiFi) data derived from the wireless (e.g., WiFi) signals received from other proximally located UAV 102 [0033] Examiner interprets other UAVs as remote transmission sources)…
Han does not teach wherein the first sensor unit and the second sensor unit are a known distance from one another; determining a first angle of the first sensor unit relative to the remote transmission source; determining a second angle of the second sensor unit relative to the remote transmission source; and determining a distance from the remote transmission source based on the first angle, the second angle, and the known distance. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
wherein the first sensor unit and the second sensor unit are a known distance from one another (predetermined distance [0049], FIG. 1, 112 and 114); 
determining a first angle (FIG. 4, theta1) of the first sensor unit relative to the remote transmission source (FIG. 4, 120);
determining a second angle (FIG. 4, theta2) of the second sensor unit relative to the remote transmission source (FIG. 4, 120); and
determining a distance (FIG. 4, r1 and r2) from the remote transmission source (FIG. 4, 120) based on the first angle, the second angle, and the known distance (estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Han does not explicitly teach a second sensing unit. However, Dan teaches on an UAV control system with multiple receivers, comprising,
receiving, by a second sensor unit... (the second receiver (115) [abstract])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the additional sensor units taught by Dan. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently operate the unmanned vehicle with minimized error.
Regarding claim 16, Han teaches the method as claimed and detailed above with respect to claim 15.
Han does not teach determining a time at which the first sensor unit receives a maximum intensity of the signals from the remote transmission source; and determining the first angle based in part on an angular position of the first sensor unit. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
determining a time at which the first sensor unit receives a maximum intensity of the signals from the remote transmission source (including a measurement unit to measure time of flights of ultrasonic signals received by an ultrasonic signal receiver, and received intensities of the ultrasonic signals [0010])
determining the first angle based in part on an angular position of the first sensor unit (The calculator may calculate the direction angles based on the distances, the received intensities… [0013]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the positioning triangulation and signal intensity analysis taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the 3D position estimation by decreasing the error during the position estimation.
Regarding claim 17, Han teaches,
The method of claim 15, 
further comprising determining, by the processor of the sensor unit, an elevation of the rotorcraft (position control module 322 may receive… current altitude data 404 [0046])…
Han does note teach that the elevation is determined relative to the remote transmission source. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
an elevation… relative to the remote transmission source (FIG. 4, r1 and r2- Examiner notes Lee says, an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by 
Regarding claim 18, Han teaches on the method as claimed and detailed above with respect to claim 17.
Han does not teach receiving first signals with a first receiver of the first sensor unit positioned at a first vertical angle relative to the remote transmission source; receiving second signals with a second receiver of the first sensor unit positioned at a second vertical angle relative to the remote transmission source; and determining the elevation by analyzing the first signals and the second signals. However, Lee teaches on estimating a 3D position based on distances between two ultrasonic signal transmitters and an ultrasonic signal receiver comprising,
receiving first signals with a first device of the first sensor unit positioned at a first vertical angle (FIG. 4, theta1- Examiner notes the references in FIG. 2 to axis of vertical angles) relative to the remote transmission source (FIG. 4, 120);
receiving second signals with a second device of the first sensor unit positioned at a second vertical angle (FIG. 4, theta2) relative to the remote transmission source (FIG. 4, 120); and
determining the elevation by analyzing the first signals and the second signals (FIG. 4, r1 and r2; an estimator to estimate a 3D position of the ultrasonic signal receiver based on the distances and the direction angles [0010]. Examiner interprets 3D position to include elevation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by 
Examiner notes that Lee does not teach two receivers and a remote transmitter, however, the purpose of this reference is to teach calculating the distances between two devices mounted on the same body with known distance and a remote device. However, Dan does teach on two receivers (The first receiver (110) and the second receiver (115) [abstract]) and one remote transmitter (a terrestrial station (145) [abstract]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the additional sensor units taught by Dan. One of ordinary skill in the art would have been motivated to make this modification in order to improve unmanned aerial vehicle control systems.
Regarding claim 19, Han teaches on the method as claimed and detailed above with respect to claim 17.
Han does not teach on receiving, by the first sensor unit, embedded information in the signals transmitted by the remote transmission source; and 5Atty. Dkt. No. 00100-0080-US controlling, by the central controller, navigation of the rotorcraft based at least in part on the determined bearing, the determined distance, the determined elevation, and at least in part on the received embedded information. However, Dammar teaches on a rotary aircraft (rotorcraft) in which the entire aircraft rotates about its center of mass, comprising,
receiving, by the first sensor unit, embedded information in the signals transmitted by the remote transmission source (the information in the relatively rapidly varying pulse width modulated signal generates control data 35. The control data contains information about the desired pitch, roll, yaw and altitude of the rotorcraft. [0055]); and
controlling, by the central controller, navigation of the rotorcraft (The microcontroller 45 generates a series of control signals 46 that drive the propeller motors (not drawn). [0060]) based at least in part on the determined bearing, the determined distance, the determined elevation (orientation of the rotorcraft [0060]), and at least in part on the received embedded information (the information in the relatively rapidly varying pulse width modulated signal generates control data 35 [0055]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the embedded information and navigation taught by Dammar. One of ordinary skill in the art would have been motivated to make this modification in order to communicate and carry out complex commands to a UAV.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20200033888 A1) in view of Dammar (U.S. Pub. No. 20040251377 A1) in further view of Lee (U.S. Pub. No. 20110026364 A1) in further view of Dan (KR 100745088 B1) in further view of Mustafic (US 20180247544 A1).
Regarding claim 20, Han teaches on the method as claimed and detailed above with respect to claim 19.
Han does not teach that the embedded information comprises at least one of an identifier of the remote transmission source, an instruction to proceed to a given location, and a location of an object relative to the remote transmission source. However, Mustafic teaches on a method of managing flight plans, comprising, 
the embedded information comprises at least one of an identifier of the remote transmission source (the UAV 105 processes the signal to obtain (e.g., extract) one or more identifiers in the signal that identify the base station [0089]), an instruction to proceed to a given location (the UAV 105 receives flight plan information that includes a flight route and a listing of base stations. The flight route may be based on the beginning point 145A and the destination point [0083], FIG. 2 block 205), and a location of an object relative to the remote transmission source (the UAV 105 identifies the transition point 150A. In an aspect, the UAV 105 may determine (e.g., define) a position or range of positions of the transition point 150A. For example, the UAV 105 may determine the distance between the base station 125A and the base station 125B and determine a position or range of positions at which to transition from connecting to the base station 125A to connecting to the base station 125B [0087], FIG. 2, block 215).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Han by implementing the signal identification and command transmission of Mustafic. One of ordinary skill in the art would have been motivated to make this modification in order improve the ability to handle events such as link loss and/or inability to establish connectivity to the network.
Response to Arguments
11.	Applicant’s arguments, see pg. 9 pt. I, filed on 12/16/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of Fig. 7 has been withdrawn. 

13.	Applicant’s arguments, see pg. 9 pt. III, filed on 12/16/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claims 4, 7, and 18 have been withdrawn. 
14.	Applicant’s arguments, see pg. 10 pt. IV, filed on 12/16/2021, with respect to the claims have been fully considered and are persuasive. Based on applicant’s reply, receiver and transmitter are will be considered common in the art to one of ordinary skill in the art. The 112f interpretation of claims 1, 3, and 5 have been withdrawn. 
15.	Applicant’s arguments, see pg. 10 pt. V, filed on 12/16/2021, with respect to the claims have been fully considered and are persuasive.  The 112b rejection of claim 1, 7, and 11 have been withdrawn. 
16.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. New prior art has been applied in the 103 rejection seen above in response to the applicant’s amendments.
 
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666